 



EXHIBIT 10.3
FIRST AMENDMENT
     This FIRST AMENDMENT (“Amendment”), dated as of April 10, 2006 (the
“Effective Date”), is by and among Brigham Oil & Gas, L.P., a Delaware limited
partnership (the “Borrower”), Brigham Exploration Company, a Delaware
corporation (“Brigham Exploration”), Brigham Inc., a Nevada corporation (the
“General Partner”, together with Brigham Exploration, each a “Guarantor” and
collectively the “Guarantors”, and together with Brigham Exploration and the
Borrower, each a “Credit Party” and collectively the “Credit Parties”), the
Lenders party hereto, and Bank of America, N.A., as administrative agent for the
Lenders (in such capacity, the “Administrative Agent”).
     WHEREAS, the Borrower, the Guarantors, the lenders from time to time party
thereto (the “Lenders”), and the Administrative Agent are parties to the Fourth
Amended and Restated Credit Agreement, dated as of June 29, 2005 (the “Credit
Agreement”);
     WHEREAS, Brigham Exploration desires to issue up to $125,000,000 of senior
unsecured notes (the “Senior Note Issuance”);
     WHEREAS, the Senior Note Issuance is not permitted under Section 6.02 of
the Credit Agreement;
     NOW THEREFORE, in consideration of the premises and the mutual covenants,
representations and warranties contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
AGREEMENT
     Section 1. Defined Terms. Unless otherwise defined in this Amendment, each
capitalized term used in this Amendment has the meaning given such term in the
Credit Agreement.
     Section 2. Amendment of the Credit Agreement.
          (a) Section 1.01 of the Credit Agreement is hereby amended by
(i) replacing the definition of “Guarantor” with the following definition of
such term and (ii) adding the following new definitions in appropriate
alphabetical order:
     “Guarantor” means Brigham Exploration, the General Partner, each Subsidiary
of the Borrower, and each other Subsidiary of Brigham Exploration (if any) that
becomes a guarantor of the Obligations as contemplated in Section 5.12.
     “Permitted Senior Notes” means senior unsecured notes issued by Brigham
Exploration pursuant to one or more Senior Note Indentures in compliance with
Section 6.02(l).
     “Senior Note Indenture” means an indenture among Brigham Exploration, as
issuer, the Borrower, as a guarantor, any other guarantors party thereto and a

 



--------------------------------------------------------------------------------



 



trustee, pursuant to which Permitted Senior Notes are issued, as amended or
supplemented as permitted by Section 6.23.
             (b) Section 6.02 of the Credit Agreement is hereby amended by
deleting “and” at the end of subsection (j) thereof, deleting “.” at the end of
subsection (k) thereof and replacing it with “; and”, and adding a new
subsection (l) as follows:
      (l) Debt of Brigham Exploration under Permitted Senior Notes and any
guarantees thereof by the Borrower and the Guarantors, provided that:
(i) immediately before, and after giving effect to, the incurrence of any such
Debt, no Event of Default exists or would exist, (ii) the cash pay interest rate
on such Permitted Senior Notes is less than 10% per annum (or otherwise
reasonably satisfactory to the Administrative Agent), (iii) such Permitted
Senior Notes do not prohibit prior repayment of Advances, (iv) such Permitted
Senior Notes are not secured and do not impose any financial ratio maintenance
covenants that are materially more restrictive or burdensome to the Credit
Parties than the terms and provisions of the Loan Documents as in effect from
time to time, (v) at the time any such Permitted Senior Notes are issued, the
Borrowing Base then in effect shall be automatically reduced to $50,000,000, and
the Borrowing Base as so reduced shall become the new Borrowing Base immediately
upon the date of such issuance, effective and applicable to the Borrower, the
Agents, each Issuing Bank and the Lenders on such date until the next
redetermination or modification thereof hereunder, and (vi) the stated aggregate
principal amount of such Permitted Senior Notes may not exceed $125,000,000.
(For purposes of this Section 6.02(l), the “stated aggregate principal amount”
shall mean the stated face amount of the Permitted Senior Notes without giving
effect to any original issue discount). In addition, to the extent that the
terms of such Permitted Senior Notes require any scheduled payment on account of
principal (whether by redemption, purchase, retirement, defeasance, set-off or
otherwise) prior to the Maturity Date, such terms must also provide that
payments or prepayments of principal on the Advances may, at the election of
Brigham Exploration, be made prior to making of any such scheduled payment on
the Permitted Senior Notes. Brigham Exploration hereby agrees that, unless
otherwise permitted by the Majority Lenders, it will exercise such election and
not make any such scheduled payment on the Permitted Senior Notes unless the
Advances have first been paid in full and the Letter of Credit Exposure has been
Cash Collateralized and the Borrower has agreed that it will not request any
further Advances until the Borrowing Base has been redetermined.
      (c) A new Section 6.23 of the Credit Agreement is hereby added as follows:
      Section 6.23. Permitted Senior Notes.
      (a) No Credit Party may make any optional, mandatory or scheduled payments
or prepayments on account of principal (whether by redemption, purchase,
retirement, defeasance, set-off or otherwise) in respect of any Permitted Senior
Notes issued pursuant to Section 6.02(l) prior to the Maturity Date unless

-2-



--------------------------------------------------------------------------------



 



(i) otherwise permitted by the Majority Lenders, or (ii) (A) the Advances have
first been paid in full and the Letter of Credit Exposure has been Cash
Collateralized and (B) the Borrower has agreed that it will not request any
further Advances until the Borrowing Base has been redetermined; provided
nothing in this Section 6.23 shall prohibit (x) any payment of interest,
including by payment in kind or by compounding or (y) the payment of any fees or
expenses, including, without limitation, any underwriting or initial purchasers’
discount, in connection with the issuance of the Permitted Senior Notes.
     (b) No Credit Party shall amend, supplement or otherwise modify the terms
of any Senior Note Indenture if such amendment, supplement or other modification
would not be permitted by the terms of Section 6.02(l).
     (c) Brigham Exploration shall use the proceeds of the Permitted Senior
Notes to repay and retire the indebtedness outstanding under the Subordinated
Credit Agreement.
     Section 3. Conditions to Effectiveness. This Amendment shall become
effective as of the Effective Date when the Administrative Agent shall have
received counterparts hereof duly executed by the Borrower, each Guarantor, the
Administrative Agent and the Majority Lenders.
     Section 4. Representations and Warranties. Each Credit Party hereby
represents and warrants that after giving effect hereto:
               (a) the representations and warranties of such Credit Party
contained in the Loan Documents are true and correct in all material respects on
and as of the Effective Date and will be true and correct as of the date of the
Senior Note Issuance, after giving effect to the Senior Note Issuance, other
than those representations and warranties that expressly relate solely to a
specific earlier date, which shall remain correct as of such earlier date; and
               (b) no Default or Event of Default has occurred and is
continuing.
     Section 5. Governing Law. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK AND THE APPLICABLE LAWS OF THE UNITED
STATES OF AMERICA.
     Section 6. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Transmission by facsimile
of an executed counterpart of this Amendment shall be deemed to constitute due
and sufficient delivery of such counterpart.
[Remainder of Page Intentionally Left Blank]

-3-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed and delivered by their respective duly authorized officers as of
the Effective Date.

            BORROWER:


BRIGHAM OIL & GAS, L.P.
      By:   Brigham, Inc., its general partner                              
By:   /s/ Warren J. Ludlow.         Warren J. Ludlow        Secretary       
GUARANTORS:


BRIGHAM EXPLORATION COMPANY
      By:   /s/ Warren J. Ludlow.         Warren J. Ludlow        Secretary     
  BRIGHAM, INC.
      By:   /s/ Warren J. Ludlow.         Warren J. Ludlow        Secretary     

Signature Page to Amendment No. 1



 



--------------------------------------------------------------------------------



 



            ADMINISTRATIVE AGENT:


BANK OF AMERICA, N.A.,
as Administrative Agent
      By:   /s/ Matthew Correia         Matthew C. Correia        Assistant Vice
President     

Signature Page to Amendment No. 1



 



--------------------------------------------------------------------------------



 



            LENDERS:


BANK OF AMERICA, N.A.
      By:   /s/ Jeffrey Rathkamp         Jeffrey H. Rathkamp        Director   
 

Signature Page to Amendment No. 1

                                   

 



--------------------------------------------------------------------------------



 



            THE ROYAL BANK OF SCOTLAND plc
      By:   /s/ Scott L. Joyce         Name:   Scott L. Joyce        Title:  
Vice President     

Signature Page to Amendment No. 1



 



--------------------------------------------------------------------------------



 



            BNP PARIBAS
      By:   /s/ Gabe Ellisor         Name:   Gabe Ellisor        Title:   Vice
President              By:   /s/ Robert Long         Name:   Robert Long       
Title:   Vice President     

Signature Page to Amendment No. 1



 



--------------------------------------------------------------------------------



 



            NATEXIS BANQUES POPULAIRES
      By:   /s/ Donovan C. Broussard         Name:   Donovan C. Broussard       
Title:   Vice President and Group Manager              By:   /s/ Timothy L.
Polvado         Name:   Timothy L. Polvado        Title:   Vice President and
Group Manager     

Signature Page to Amendment No. 1



 



--------------------------------------------------------------------------------



 



            HIBERNIA NATIONAL BANK
      By:           Name:           Title:        

Signature Page to Amendment No. 1

                                   

 